Citation Nr: 0738332	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 50 
percent for migraine headaches.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to February 
2000 and from March 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted service connection 
for hypertension and migraine headaches and assigned a 
noncompensable evaluation and a 30 percent evaluation 
effective December 22, 2004.  By a rating decision dated 
December 2006, the veteran's evaluation for hypertension was 
increased to 10 percent and his evaluation for migraine 
headaches increased to 50 percent effective December 22, 
2004.  These matters remain before the Board on appeal.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

When the veteran was informed of the increase in his 
disability evaluations in December 2006, he was given a form 
on which to indicate whether the action satisfied his appeal.  
He did not respond to the December 2006 notice; hence, these 
issues remain before the Board on appeal.  The Board notes, 
however, that the veteran was informed by a letter in March 
2007 that his claim for service connection for a back 
disability had been denied.  He was also informed by a letter 
in May 2007 that his appeal was being certified and 
transferred to the Board.  Thereafter, in June 2007, he sent 
to the Board authorization to obtain medical records 
concerning his back disability and a statement in which he 
referred to the notice that his appeal had been certified and 
transferred to the Board and wrote, "It is important to note 
that this appeal is related to my claim for back problems 
only."  He did not, however, specifically withdraw his 
appeal concerning the evaluation of his hypertension or 
headaches.  The Board also received, in October 2007, a 
statement from Deries Kaywood concerning the veteran's 
"claim for back and neck pain."  The issue of entitlement 
to service connection for a back or neck disability is not 
now before the Board on appeal.  These matters - including 
the question of whether the veteran has filed a notice of 
disagreement with the denial of service connection for a back 
disability -- are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  Hypertension has not been manifested by diastolic blood 
pressure predominantly 110 or more or manifested by systolic 
pressure predominantly 200 or more.

2.  The veteran's service-connected migraine headaches have 
been assigned the maximum schedular evaluation of 50 percent. 


CONCLUSIONS OF LAW

1.  Throughout the entire rating period the criteria for an 
initial evaluation in excess of 10 percent for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7101 (2007).

2.  Throughout the entire rating period the criteria for an 
evaluation in excess of 50 percent for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.124a, Diagnostic Code, 
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Hypertension 

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive 
Vascular Disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  Higher 
ratings of 40 and 60 percent are also provided for higher 
diastolic blood pressure readings.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

Service medical records show that the veteran was diagnosed 
with hypertension and placed on medication for control.  On 
review of all of the outpatient records and VA examinations 
of record, the Board concludes that these documents reflect 
that the veteran had a diastolic pressure predominantly under 
100.  Moreover, they contain no systolic pressure reading of 
200 or more.  The report of the March 2005 VA examination 
contains blood pressure readings of 136/65, 132/64, and 
120/56 and notes that the veteran was taking Lisinopril.  The 
report of the November 2006 VA examination contains blood 
pressure readings of 163/90, 157/91, and 165/92 and notes 
that current treatment was with Lisinopril and 
Hydrochlorothiazide.  

As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for hypertension.

Migraine headaches

The maximum schedular rating for migraine is 50 percent. 38 
C.F.R. § 4.124a; Diagnostic Code 8100 (2007).  The only other 
diagnostic code pertaining to headaches provides a maximum 
evaluation of 10 percent, absent findings of multi-infarct 
dementia.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  
In this case multi-infarct dementia has never been found.  
The rating schedule, thus, does not provide for an evaluation 
in excess of the currently assigned 50 percent for the 
service-connected disability.

A higher initial evaluation would only be available on an 
extraschedular basis. Disabilities will ordinarily be rated 
in accordance with the rating schedule.  38 C.F.R. § 
3.321(a)-(b) (2007).

To accord justice in the exceptional case, where the 
schedular criteria are found to be inadequate, VA's Under 
Secretary for Benefits or Director of Compensation and 
Pension is authorized to approve an extraschedular rating.  
The criteria for assignment of an extra-schedular evaluation 
are a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
initial evaluation in excess of 50 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321.

Specifically, the record is devoid of evidence showing that 
the veteran's service-connected migraine headaches results in 
marked interference with employment beyond that contemplated 
in the schedular criteria.  The Board notes that the veteran 
is attending law school full time and is therefore not 
working.  There has been no assertion that the veteran is 
incapable of working due to his migraine headaches.  The 
schedular evaluation contemplates severe economic 
inadaptability; an extraschedular evaluation would require 
marked interference with employment beyond that compensated 
on a schedular basis.  38 C.F.R. § 3.321.  

In addition, the veteran's migraines have not required any 
periods of hospitalization, much less frequent 
hospitalization, and do not otherwise render impractical the 
application of the regular schedular standards.  No other 
exceptional factors have been alleged.

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2 (2007).  In the absence of 
evidence of exceptional factors for an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), the Board is not required to 
remand the claim for an initial disability rating in excess 
of 50 percent for referral for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As discussed above, the veteran is in receipt of the highest 
schedular rating, and the preponderance of the evidence is 
against a finding that there are exceptional factors 
warranting referral for consideration of an extraschedular 
rating.  Accordingly, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b).

II.  Duties to assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.   Following the 
veteran's claim for service connection in 2004, the RO 
notified the veteran of the respective duties concerning that 
claim in January and February 2005.  This appeal concerning 
the initial disability evaluation for the veteran's headaches 
and hypertension arises from a notice of disagreement 
following the grant of service connection.  The Board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. 

In the documents concerning the initial rating decision and 
the appeal that followed, VA notified the veteran of the 
information and evidence needed to support assignment of a 
higher initial evaluation for the disabilities at issue, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

The Board acknowledges that the veteran was not provided 
specific notice of how disability ratings and effective dates 
are assigned until December 2006, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The failure to provide the specific notice required 
by Dingess in a timely manner is harmless in this instance 
because the preponderance of the evidence is against the 
appellant's claims for higher initial evaluations for his 
service connected hypertension and migraine headaches.  The 
claim for service connection for these service connected 
disabilities has been substantiated; as a higher rating has 
not been assigned, any questions as to the appropriate 
disability rating to be assigned to the headache disability 
or the effective date to be assigned for service connection 
or an increased rating are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private treatment records have been 
associated with the claims file.  The veteran has been 
afforded VA examinations.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.

An initial evaluation in excess of 50 percent for migraine 
headaches is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


